December 19, 2007 United States Securities and Exchange Commission Washington, D.C.20549-7010 DIVISION OF CORPORATION FINANCE MAIL STOP 7010 Attn: Karl Hiller Branch Chief Re:Apollo Drilling, Inc. Form 10-KSBfor Fiscal Year Ended December 31, 2006 Filed July 11, 2007 File No. 000-50834 Thank you for your letter dated September 18, 2007 regarding the above filing.We appreciate your comments, and want to ensure that we comply with all applicable disclosure requirements andenhancement of overall disclosures wherever possible.We have been as detailed as necessary inproviding the information so you may better understand our disclosures.If you have any additional questions, or comments please feel free to call me at 214-389-9800. Following are our revised responses (per our telephone conversation with your office on December 19, 2007), and what revisions look like in our amended Form 10-KSBA endingDecember 31, 2006. General 1.
